                         Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 1 of 11
AO 245B (Rev . 10/15) Judgment in a Criminal Case
                        Sheet 1



                                           UNITED STATES DISTRICT COURT
                                        Southern District of New York
                                                      )
               UNITED STATES OF AMERICA               )      JUDGMENT IN A CRIMINAL CASE
                           v.                         )
                                                      )
                      Margaret Flood                  )      Case Number:          20 CR 00119 (KMK)
                                                      )      USM Number:           87227-054
                                                       )
                                                       )     Richard D. Willstatter, Esq .
                                                       )     Defendant' s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)
O pleaded nolo contendere to count(s)
   which was accepted by the court.
O was found guilty on count( s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
21 USC 846                         Narcotics Conspiracy                                                     9/2019
21 USC 841(b)(l)(C)




       The defendant is sentenced as provided in pages 2 through          _ _6:..___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                      Dis     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in econorrnc circumstances.




                                                                        Hon. Kenneth M. Karas, U.S.D.J.
                                                                        Name and Title of Judge



                                                                        Date
                         Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 2 of 11
AO 245B (Rev. 10/15) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page _ __cc2'--- of   6
 DEFENDANT:                    Margaret Flood
 CASE NUMBER:                  20 CR 00119 (KMK)

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:


 time served for Count 1. The Defendant has been advised of her right to appeal.



     D The court makes the following recommendations to the Bureau of Prisons:




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
          D    at    ----------
                                                 D a.m.       D p.m.       on

          D as notified by the United States Marshal.

     D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 a _ _ _ __ _ __ __ __ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                         By
                                                                                              DEPUTY UNITED ST ATES MARSHAL
                          Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 3 of 11
AO 245B (Rev. 10/15) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                             Judgment-Page - --
                                                                                                                             3       of          6
 DEFENDANT:                    Margaret Flood
 CASE NUMBER:                  20 CR 00119 (KMK)
                                                          SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of:
 3 years

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
 custody of the Bureau of Prisons.
 The defendant shall not commit another federal, state or local crime.
 The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
 substance. The defendant shall submit to one drug test within 15 days of release from imprisonment ana at least two periodic drug tests
 thereafter, as determined by the court.

 •        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
          future substance abuse. (Check, if applicable.)

 X        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

 X        The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
 •        as directed by the probat10n officer, the Eureau of Prisons, or any state sex offender registration agency in which he or she resides,
          works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

 D        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
         If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
 Schedule of Payments sheet of this judgment.
          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
 on the attached page.

                                         ST AND ARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
            acceptable reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
            controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
            felony, unless granted permission to do soby the pro6at10n officer;
  10)       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
            contraband observed in plain view of the probation officer;
  11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
  12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
            permission of the court; and
  13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
            record or .I:'ersona1 history or characteristics and shall permit the probation officer to make such notifications and to confirm the
            defendant s compliance with such notification requirement.
                       Casein 7:20-cr-00119-KMK
AO 245B (Rev. 10/15) Judgment  a Criminal Case    Document 65 Filed 11/04/20 Page 4 of 11
        Sheet 3C - Supervised Release
                                                                               Judgment-Page -4- of      6
DEFENDANT:           Margaret Flood
CASE NUMBER:         20 CR 00119 (KMK)

                               SPECIAL CONDITIONS OF SUPERVISION

It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant will participate in an inpatient or outpatient treatment program approved by the United
States Probation Office, which program may include testing to determine whether the Defendant has
reverted to using drugs or alcohol. The Court authorizes the release of available drug treatment evaluations
and reports to the substance abuse treatment provider, as approved by the Probation Officer. The
Defendant will be required to contribute to the costs of services rendered (co-payment), in an amount
determined by the Probation Officer, based on ability to pay or availability of the third-party payment.
You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic
communication, data storage devices, cloud storage or media, and effects to a search by and United States
Probation Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted
when there is reasonable suspicion concernin~ violation of a condition of supervision or unlawful conduct by
the person being supervised. Failure to submit to a search may be grounds for revocation of release. You
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any
search shall be conducted at a reasonable time and in a reasonable manner.
The Defendant shall participate in an inpatient mental health treatment program approved by the U.S.
Probation Office. The Defendant shall continue to take any prescribed medications unless otherwise
instructed by the health care provider. The Defendant shall contribute to the costs of services rendered
based on the defendant's ability to pay and the availability of third-party payments. The court authorizes
the release of available psychological and psychiatric evaluations and reports, including the presentence
investigation report, to the health care provider.
                         Case
AO 245B (Rev. 10/15) Judgment in a 7:20-cr-00119-KMK
                                   Criminal Case            Document 65 Filed 11/04/20 Page 5 of 11
         Sheet 5 - Criminal Monetary Penalties
                                                                                                  Judgment -   Page     5      of   .,,_
                                                                                                                                    6 _ _ _ __

DEFENDANT:                       Margaret Flood
CASE NUMBER:                     20 CR 00119 (KMK)
                                           CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                                                                          Restitution
 TOTALS           $   100.00                                     $                                    $



 D The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately _proportioned _paynient, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 lJ.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                             Total Loss*                       Restitution Ordered                      Priority or Percentage




 TOTALS                            $                                     $
                                                                             ----------


 D    Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fme is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the         D fine    D restitution.
      D the interest requirement for the      D     fine    D restitution is modified as follows:

 * Findings for the total amount oflosses are reguired under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
 Septemoer 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 10/15) Judgment
                        Casein a7:20-cr-00119-KMK
                                 Criminal Case                Document 65 Filed 11/04/20 Page 6 of 11
        Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page      6     of        6
DEFENDANT:                  Margaret Flood
CASE NUMBER:                20 CR 00119 (KMK)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X    Lump sum payment of$ _ I 0_0_.0_0_ _ __ due immediately, balance due

            D    not later than                                   , or
            D    in accordance         •    C,    •    D,     •    E, or     D F below; or
 B    D Payment to begin immediately (may be combined with                 DC,         D D, or      D F below); or
 C    D Payment in equal _ _ _ _ _ _                (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence         _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal _ _ _ _ _ _                (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence        _____ (e.g. , 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgp:ient imposes imprisonment, payment of criminal monet~ penalties is due during
 imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate Financia1
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 X    The defendant shall forfeit the defendant's interest in the following property to the United States:
      Order of Forfeiture attached.

 Payip.ents shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (~J fuie interest, (6) Mmmunity regtitution, (7) pemtltiC'.l, and (fl) GOBtB, in~ludine wQ~t Qf prosecution and court costs.
          Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 7 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
                  -    V.    -                             OF FORFEITURE/
                                                           MONEY JUDGMENT
MARGARET FLOOD,
                                                           20 Cr. l_t}__ ( ~fYl ,'f-
                                   Defendant.

                                                    X


                  WHEREAS, on or about February ~                  , 2 02 0 ,   MARGARET FLOOD

(the "defendant"), was charged in a one-count Information, 20 Cr.

l..lj__ ( k:Mt}   (the "Information"), with participating in a conspiracy

to distribute narcotics,                    in violation of Title 21, United States

Code, Section 846 (Count One);

                  WHEREAS,           the     Information      included          a        forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States,                  pursuant to Title 21,           United States Code,

Section 853, of any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of aid

offense and any and all property used,                      or intended to be used, in

any manner or part, to commit, or to facilitate the commission of,

the offenses,               including       but not limited to a            sum of money in

United        States             currency   representing     the      amount        of     proceeds

traceable             to    the    commission of   the offense          that    the defendant

personally obtained as a result of the offense charged in Count

One of the Information;
       Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 8 of 11


             WHEREAS,       on     or        about     February      \0           2020,    the

defendant pled guilty to Count One of the Information, pursuant to

a   plea   agreement       with     the       Government,       wherein     the    defendant

admitted the forfeiture allegation with respect to Count One of

the   Information        and   agreed         to     forfeit   to   the    United      States,

pursuant to Title 21,             United States Code, Section 853,                    a sum of

money equal       to     $1,880    in United States             currency,       representing

proceeds traceable to the commission of the offense charged in

Count One of the Information;

             WHEREAS, the defendant consents to the entry of a money

judgment     in    the    amount        of     $1,880    in    United     States      currency

representing       the    amount     of       proceeds     traceable       to   the    offense

charged    in     Count    One     of        the   Information      that    the    defendant

personally obtained; and

                WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to                               the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,                 by its attorney Geoffrey S.                  Berman,

United States Attorney, Assistant United States Attorney, Lindsey
       Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 9 of 11


Keenan,    of counsel,       and the defendant,             and his counsel,      Richard

Willstatter, Esq., that:

             1.   As a result of the offense charged in Count One of

the   Information,      to    which       the    defendant        pled guilty,    a    money

judgment in the amount of $1,880 in United States currency (the

"Money Judgment"),       representing the amount of proceeds traceable

to the offense charged in Count One of the Information that the

defendant    personally           obtained,       shall     be     entered    against    the

defendant.

             2.   Pursuant to Rule 32.2(b)                 (4)   of the Federal Rules of

Criminal      Procedure,           this         Consent         Preliminary    Order      of

Forfeiture/Money Judgment is final as to the defendant, MARGARET

FLOOD, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith .

             3.   All    payments          on     the    outstanding      money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail              to the United States Attorney's Office,

Southern     District        of    New    York,         Attn:     Money   Laundering     and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.
        Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 10 of 11


                 4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and    the     United      States     shall    have     clear    title     to    such

forfeited property.

                 5.      Pursuant to Title 21, United States Code, Section

853 (p),    the United States              is authorized to seek forfeiture                   of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal         Procedure,        the    United       States     Attorney's     Office       is

authorized to conduct any discovery needed to identify, locate or

dispose          of      forfeitable        property,           including      depositions,

interrogatories,               requests    for   production of        documents       and    the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of                     Forfeiture/Money Judgment,            and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of    the     Court     shall    forward        three

certified             copies     of      this     Consent        Preliminary        Order     of

Forfeiture/Money               Judgment    to    Assistant       United    States    Attorney

Alexander         J.     Wilson,      Co-Chief      of    the     Money     Laundering       and
      Case 7:20-cr-00119-KMK Document 65 Filed 11/04/20 Page 11 of 11


Transnational Criminal Enterprises Unit, United States Attorney' s

Office, One St. Andrew's Plaza, New York, New York 10007.

           9.    The   signature   page   of   this    Consent             Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument .

AGREED AND CONSENTED TO:

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York


By:                                                    '2-   Il   t::> /   '7.- 0 1.--o
      L~                                              DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      (914)993-1907


MARARGET FLOOD


By:




By:
      RCHARD  WILLSTATTE,ESQ.
                                                      tb.lO /
                                                      DATE
                                                                   I
                                                                       l.c) 2c)

      Attorney for Defendant
      200 Mamaroneck Avenue, Suite 605
      White Plains, New York 10601
